Citation Nr: 0614436	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1953 to September 
1974.  He died on April [redacted], 2002, at his residence.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In July 2004, a hearing was held before the undersigned 
Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2002, at his residence.

2.  The veteran's death certificate listed his immediate 
cause of death as malignant hepatoma.  No other causes were 
listed.    
  
3.  At the time of his death, service connection was in 
effect for Type 2 diabetes mellitus, which was rated as 20 
percent disabling.  

4.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Service Connection 

The appellant's claim is for entitlement to service 
connection for the cause of the veteran's death.  The veteran 
died on April [redacted], 2002, at his residence.  The certificate of 
death for the veteran lists his immediate cause of death as 
malignant hepatoma.  No other causes were listed.    

At the time of the veteran's death, service connection was in 
effect for diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Malignant tumors, when manifested to a degree of 10 percent 
or more within one year from separation from active service 
may be service-connected even though there is no evidence of 
such disease during the period of service.  Additionally, 
there are specific diseases associated with exposure to 
certain herbicide agents that are subject to presumptive 
service connection.    

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2005).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3) (2005).

The veteran's service medical records are negative for 
treatment for, or a diagnosis of, malignant hepatoma.  
Indeed, the medical evidence of record shows that this 
condition was diagnosed until many years after service.  
Thus, 38 C.F.R. § 3.309(a) is not for application, as the 
disease did not become manifest to a degree of 10 percent or 
more within one year of the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  Furthermore, although it is 
conceded that the veteran was exposed to herbicides in 
Vietnam, cancer of the liver is not among the diseases stated 
to be associated with exposure to herbicide agents in 
38 C.F.R. § 3.309(e).  As such, 38 C.F.R. § 3.309(e) is also 
not for application in the instant matter.  Finally, there is 
no competent medical opinion of record relating the veteran's 
malignant hepatoma to service.  

In this regard, the Board has considered the statements of 
Dr. N.D. Santacruz.  In a November 2003 letter he noted that 
the veteran had been exposed to herbicides in Vietnam and 
stated, "[t]hough the causes of hepatic cell carcinoma at 
this point is [sic] not known the association of this agent 
with the tumor remains as a possibility."  Additionally, in 
a September 2004 letter he stated, "[a]lthough diabetes was 
not the direct cause of [the veteran's] premature death, it 
may well have contributed to a decrease of his immune 
system."  These opinions are speculative, as they were 
qualified by the words "possibility" and "may."        

Service connection may not be based on a resort to 
speculation.  See 38 C.F.R. § 3.102 (2005).  See also Davis 
v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between the veteran's in-service radiation exposure and his 
fatal lung cancer years later was speculative at best, even 
where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

Therefore, the preponderance of the evidence is against the 
claim, and the appellant's claim for entitlement to service 
connection for the cause of the veteran's death must be 
denied.  See 38 C.F.R. § 3.312.  

The appellant's arguments in support of her claim were 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, July 2002 and January 2005 
letters informed the appellant of what the evidence needed to 
show in order to establish entitlement to service connection 
for the cause of the veteran's death.  The letters also 
informed the appellant of VA's duty to assist her in 
obtaining evidence for her claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the January 2005 VCAA notice letter 
sent to the appellant specifically requested that she send to 
VA any evidence in her possession that pertained to her 
claim.    
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Although the July 2002 VCAA letter was sent 
prior to the initial AOJ decision, the appellant was not 
fully apprised the VCAA until the January 2005 letter.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  For 
example, subsequent to the January 2005 VCAA notice letter, 
the claim was readjudicated by the AOJ in the November 2005 
SSOC.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


